Citation Nr: 9911090	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  96-08 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1958 to November 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an May 1995 decision by the Vocational 
Rehabilitation Counseling Psychologist of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The notice of disagreement was received in 
June 1995.  The statement of the case was sent to the veteran 
in October 1995.  The substantive appeal was received in 
November 1995.  


REMAND

The veteran is service-connected for pulmonary sarcoidosis, 
currently rated as 60 percent disabling, and for pterygium of 
both eyes, currently rated as non-compensable.  His 
nonservice-connected disabilities are the following: bursitis 
of both shoulders, defective vision, swelling of both ankles, 
hemorrhoids, low back pain, and hypertension.  The veteran 
currently has on appeal with the Board the issue of the 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection for service-connected 
sarcoidosis, which ultimately resulted in a 60 percent 
rating.  The RO should take all appropriate action with that 
issue, as noted in the Board's separate remand decision.  

In March 1994, the veteran's application for benefits under 
Chapter 31, Title 38, United States Code was received.  A 
January 1995 Counseling Record shows that the veteran sought 
training to become literate in computer and word processing 
in order to obtain employment in that field or in order to 
retrain employment and advance in his current field of youth 
counseling.  The veteran indicated that he was currently 
employed as a youth counselor for truancy prevention.  He 
further indicated that he was previously employed as a youth 
counselor for parent training.  The veteran noted that his 
service-connected lung disability prevented him from 
performing high stress and physically demanding work, 
although he noted that he had previously enjoyed such types 
of work.  In regard to his education, the veteran indicated 
that he had a GED as well as college and Masters degrees.  
His Master's degree was in Human Relations.  

The Vocational Evaluator noted that the veteran was currently 
employed by the City of Norfolk Department of Social Services 
in a grant-funded position as a youth counselor.  It was 
noted that the veteran stated that he needed to be computer 
literate in order to retain that position.  The veteran 
explained that currently he had to take work home at night 
and on the weekends in order to have the time to type it or 
write in long-hand.  The veteran expressed that this extra 
work was becoming increasingly difficult to handle due to his 
disabilities.  The Vocational Evaluator further noted that 
the veteran's pulmonary sarcoidosis was in remission although 
it still caused him to become short-winded and dizzy with 
exertion.  Further, the veteran's service-connected eye 
disability caused near-sightedness which could not be 
corrected.  Of his nonservice-connected disabilities, the 
Vocational Evaluator indicated that the veteran reported that 
his back and knee disabilities caused him the most discomfort 
and that the veteran took pain medication for those problems.  
Due to his physical problems, the Vocational Evaluator noted 
that the veteran was unable to perform many physical 
activities, that his sight was adversely affected, and that 
his lung disability affected his breathing and stamina at all 
times.  The Vocational Evaluator indicated that the veteran 
was administered career and aptitude tests which should that 
the veteran had a preference for careers in the Social, 
Enterprising, and Conventional areas which indicated that he 
preferred jobs requiring problem-solving, persuasive use of 
language in the areas of business and management, and highly 
structured environments.  Aptitude testing revealed that the 
veteran's strengths were in the areas of word knowledge and 
numerical ability and manual speed and dexterity.  The 
Vocational Evaluator concluded that the veteran could obtain 
the needed short-term computer skills training either on the 
community college level or via a proprietary school.  The 
Vocational Evaluator concluded that the veteran appeared to 
have a job which was a match with his background and 
interests, but which was currently demanding from a physical 
standpoint due to his lack of training in computer skills.  
The Vocational Evaluator noted that if the veteran were to 
obtain computer skills, it would decrease his current level 
of stress, both physically and emotionally, and increase his 
marketability when his grant-funded position ended.  

Thereafter, a letter was received from the veteran's employer 
in which it was stated that due to the immense administrative 
workload and heavy statistical data gathering, the veteran's 
current position required word processing and computer 
literacy skills.  Thereafter, his employer indicated that it 
would be in the veteran's best interests to acquire these 
skills.  His employer indicated that if the veteran obtained 
these skills, it would greatly enhance his chances of 
retaining his present job or some other job with the 
Department of Human Services.  

In a May 1995 determination, a Vocational Rehabilitation 
Counseling Psychologist determined that although the veteran 
had had an impairment to employability, he had overcome that 
impairment as shown through his record of steady employment 
in a field that interested him as well as his educational 
achievements.  Therefore, the Vocational Rehabilitation 
Counseling Psychologist concluded that the veteran did not 
have an employment handicap because he had overcome any 
impairment to employability.  The veteran appealed that 
determination.  

Thereafter, the veteran's employment expired at the end of 
June 1996.  At that time, the veteran became unemployed and 
again reiterated his desire to become computer literate so 
that he could obtain a job that required computer and work 
processing skills.  According to the veteran's representative 
in his VA Form 1-646, dated in April 1998, the veteran was 
thereafter able to obtain employment, but only after a 9 
month search and the employment is part-time.  He was current 
interviewing for permanent full-time employment, but 
apparently had not yet found such employment due to his lack 
of computer skills.  Other information in the claims file, 
specifically, information contained in an e-mail and fax, 
shows that the veteran has been employed by the City 
Controller's Office in Norfolk, Virginia from 1996 through 
1997.  The veteran's wages were indicated.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has rendered a case which directly affected the adjudication 
of claims of basic eligibility for vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.  In the case of Davenport v. Brown, 7 
Vet. App. 476 (1995), the Court held that the requirement of 
38 C.F.R. § 21.51(c) that a veteran's service-connected 
disability must "materially contribute" to the veteran's 
employment handicap is inconsistent with 38 U.S.C.A. § 3102 
and, not authorized.  The Court stated further, that to the 
extent that 38 C.F.R. § 21.51(c)(2),(e),(f)(1)(ii) and 
(f)(2), that include the "materially contribute" language, 
require a causal nexus between a veteran's service-connected 
disability and the veteran's employment handicap, those 
regulatory provisions are "unlawful and set aside."  
Davenport, at 486.  However, Pub. L. 104-275, Title I, §  
101, Oct. 9, 1996, 110 Stat. 3324 reestablished the 
requirement that the veteran's employment handicap must be 
the result of service-connected disability in order to be 
entitled to Chapter 31 benefits.  In this case, the veteran 
filed his current claim for Chapter 31 benefits prior to Pub. 
L. 104-275, Title I, §  101, Oct. 9, 1996, 110 Stat. 3324 
reestablishing the requirement that the veteran's employment 
handicap must be the result of service-connected disability 
in order to be entitled to Chapter 31 benefits.  Therefore, 
his nonservice-connected disabilities must also be 
considered.  In this case, as noted, the veteran is service-
connected for eye and lung disabilities and has a multitude 
of nonservice-connected disabilities.  

The pertinent law and regulation provide that a veteran shall 
be entitled to a rehabilitation program under the terms and 
conditions of Chapter 31, if the veteran is determined by the 
Secretary of Veterans Affairs to be in need of rehabilitation 
due to an employment handicap.  38 U.S.C.A. § 3102.  An 
employment handicap is defined as an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with his/her abilities, aptitudes, and 
interests.  38 U.S.C.A § 3101; 38 C.F.R. § 21.51(b).  
Impairment is defined as restrictions on employability caused 
by disabilities, negative attitude toward the disabled, 
deficiencies in education and training, and other pertinent 
factors.  38 C.F.R. § 21.51(c)(1).  An employment handicap 
which entitles the veteran to assistance under the Chapter 31 
program exists when all of the following conditions are met: 
(i) the veteran has an impairment of employability; this 
includes veterans who are qualified for suitable employment, 
but do not obtain or retain such employment for reasons not 
within their control; (ii) the veteran's service-connected 
disability materially contributes to the impairment of 
employability (as noted, in this case, the veteran need only 
show that his disabilities in sum materially contributes to 
the impairment of employability); (iii) the veteran has not 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests.  38 C.F.R. 
§ 21.51(f)(1).  An employment handicap does not exist when 
any of the following conditions is present: (i) the veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 U.S.C.A. 
§ 3102; 38 C.F.R. § 21.51(f)(2).  

The Board notes that up until this point, only the veteran's 
service-connected disabilities have been considered with 
regard to whether or not the veteran has an employment 
handicap.  In addition, as noted, it appears that the veteran 
is currently employed, but that information has not been 
verified nor has it been determined if the veteran has been 
working at any time during the course of his appeal and, if 
so, if that employment was on a full-time basis.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is Remanded for the following 
action:

The veteran should be scheduled for 
another evaluation by the Vocational 
Rehabilitation and Counseling 
Psychologist of the RO who should verify 
whether or not the veteran is currently 
employed and, if so, whether it is on a 
full-time or part-time basis.  In 
addition, the RO should verify whether or 
not the veteran has been employed at any 
time during the course of his appeal and, 
if so, if that employment was on a full-
time basis.  The Vocational 
Rehabilitation and Counseling 
Psychologist should consider the 
veteran's claim in light of the 
directives set forth in Davenport taking 
into consideration both the veteran's 
service-connected and nonservice-
connected disabilities.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case that contains a summary of the 
relevant evidence, citations of the 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
should then be afforded a reasonable time 
to respond.

No action is required of the veteran until further notice. 
The Board expresses no opinion, either factual or legal, as 
to the ultimate disposition warranted in this case pending 
completion of the requested development.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



